10/05/2021


           IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                          Case Number: DA 21-0343


                                        DA 21-0343

                                                                            ocr 0 5 2021
                                                                         Bowen Greenwood
                                                                       Clerk of Suprerne Court
 IN RE THE MATTER OF THE ESTATE OF                                        State of Montana



 ADA E. ELLIOT,                                                        ORDER

              Deceased.




       Self-represented Appellant Ian Elliot (Elliot) moves this Court to enjoin or to stay a
Yellowstone County District Court Order pending his appeal. He states that his need is
imrnediate because the District Court has ordered sale of the property at issue. Counsel for
Joseph V. Womack, Special Administrator of the Estate of Ada E. Elliot and the
Liquidating Partner of Starfire, LP (Womack), responds in opposition. Counsel for Cindy
Elliot opposes Elliot's motion but has not filed a written response.
       In his motion, Elliot wants to forestall the sale of property in Gallatin County. He
challenges the appointment of Womack and lists the errors by the court in this underlying
probate proceeding. Elliot contends that, absent injunctive relief, he and the estate will be
injured because this "forced-sale" of the property will "deprive[] Ada's heir's property
rights."
       Womack explains that this probate matter has been pending for more than four years
in the District Court and that the court has warned Elliot not to interfere with Womack's
duties. Womack states that the two parcels of real property are to be sold to pay for the
administration costs of the estate. Following a hearing in April 2021, Wornack offers that
the District Court specifically stated that Elliot should not interfere with the approved
forensic accounting and property sales. Womack rnaintains that a stay is not appropriate
here, that Elliot has not adhered to M. R. App. P. 22, and that the District Court denied his
motion for a stay previously.
       Elliot's request for injunctive relief or a stay is not properly pled or appropriate.
M. R. App. P. 22(2)(a). On September 21, 2021, this Court denied Elliot's similar writ for
injunctive relief or supervisory control in his separately filed petition. See Elliot v. Womack
and Elliot, No. OP 21-0473, Order (Mont. Sept. 21, 2021). Elliot has not shown any basis
for such requested relief in his instant motion either. Accordingly,
       IT IS ORDERED that Elliot's Emergency Motion for Injunctive Relief or Stay
Pending Appeal is DENIED and DISMISSED.
       The Clerk is directed to provide a copy of this Order to counsel of record and to Ian
Elliot personally.
       DATED this 5 - day of October, 2021.




                                                                 Chief Justice



                                                       494 "I ANIL




                                                                     J(W_J
                                                                   Justices




                                              2